Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 5/31/19.  Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-10 are pending in the application.
Specification Objections
2.	The disclosure is objected to because of the following informalities: 
The term “keen” (Pg. 9, ln. 4-5, twice) is misspelled and should read --knee--.  
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
4.	Claims 1, 6, and 8-9 are objected to because of the following informalities:  
Regarding claim 1, the term “keen” (ln. 7) is misspelled ad should read --knee--.
Regarding claim 6, the semicolon after the term “the first link;” appears as though it should be a comma to read --the first link,--. Similarly, the semicolon after the term “the second link;” appears as though it should be a comma to read --the second link,--. (ln. 15).  Additionally, the limitation “a pulling force provided to the first slider by the first Bowden cable is converted to a clockwise rotation” (ln. 5-6) should read --the first Bowden Similarly, the limitation “the third Bowden cable provides a pulling force” (ln. 8-9) should read --the third Bowden cable is configured to provide a pulling force--. Similarly, the limitation “a pulling force provided to the second slider by the second Bowden cable is converted to a clockwise rotation” (ln. 16-17) should read --the second Bowden cable is configured to provide a pulling force to the second slider that is converted to a clockwise rotation--.
Regarding claims 8-9, the term “can be rotated” (claim 8, ln. 2 and 4; claim 9, ln. 2 and 4) should read --is configured to be rotated--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogert (2005/0059908).
Regarding claim 1, Bogert discloses an unpowered wearable walking assistance knee equipment with gait self-adaptivity (Fig. 15; see “Two Six Joint Force” in paragraphs [0132]-[0136]), comprising: a left leg knee joint assistance execution assembly adapted to be fixed at a position corresponding to the left leg knee joint for providing the left leg knee joint with a torque for assisting its stretching and bending during a walking process (Fig. 15, left framework 42d is fixed at a position corresponding to a left knee joint; see also Fig. 2 for a view of the framework and attachment mechanism that is also applicable for the embodiment of Fig. 15. The structural support provided by the framework would assist in stretching and bending during walking); a right leg knee joint assistance execution assembly adapted to be fixed at a position corresponding to the right leg knee joint for providing the right leg knee joint with a torque for assisting its stretching and bending during the walking process (Fig. 15, right framework 34d is fixed at a position corresponding to a left knee joint; see also Fig. 2 for a view of the framework and attachment mechanism that is also applicable for the embodiment of Fig. 15. The structural support provided by the framework would assist in stretching and bending during walking); a left foot power output assembly adapted to be worn on a user's left foot and capable of providing the left leg knee joint assistance execution assembly with a power for its stretching and providing the right leg knee joint assistance execution assembly with a power for its bending (Fig. 15, left foot frame member 96d); a right foot power output assembly adapted to be worn on a user's right foot and capable of providing the right leg knee .
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2 is rejected under 35 U.S.C. 103 as being unpatentable over Bogert, as applied to claim 1 above, in view of LaChappelle et al (2016/0128890).
	Regarding claim 2, Bogert discloses the driving force transmission device comprising: a first cable, one end of which being connected with the left foot power output assembly and the other end of which being connected with a stretching power input of the left leg knee joint assistance execution assembly for enabling the left foot power output assembly to provide the left leg knee joint assistance execution assembly with a pulling force for its stretching ([0134]-[0135] discloses that the left force transmission system has the same construction as the right force transmission system, which includes a first cable that extends from the foot to the hip as explained in the embodiment of Figs. 1-7); a second cable, one end of which being connected with the left foot power output assembly and the other end of which being connected with a bending power input of the right leg knee joint assistance execution assembly for enabling the left foot power output assembly to provide the right leg knee joint assistance execution assembly with a pulling force for its bending ([0135] discloses that the left force transmission system has the same construction as the right force transmission system, which includes a second cable that extends from the foot of one leg across the body to the foot of the opposite leg as depicted in Fig. 15); a third cable, one end of which being connected with the right foot power output assembly and the other end of which being connected with a bending power input of the left leg knee joint assistance execution assembly for enabling the right foot power output assembly to provide the left leg knee joint assistance execution assembly with a pulling force for its bending ([0135] a third cable that extends from the foot of one leg across the body to 
	Bogert does not disclose that the driving force transmission device comprises first, second, third, and fourth Bowden cables and first, second, third, and fourth Bowden cable sleeves.
	However, LaChappelle teaches an exoskeleton to assist a user in walking via cables, wherein it is recommended that the force transmission cables used be Bowden cables having sleeves in order to reduce friction caused by the movement of exposed cables and to increase the flexibility and ability to route moving cables.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the force transmission components of Bogert to be Bowden cables with Bowden cable sleeves as taught by LaChappelle in order to reduce friction caused by the movement of exposed cables and to increase the flexibility and ability to route moving cables.
Allowable Subject Matter
11.	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the claimed structure of the left foot power output assembly and the right foot power output assembly.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tyrell (7,150,722), Nativ (2009/0107544), Zhu (2014/0190289), and Kim (2016/003831) disclose walking assistance device that utilize cables to assist a user in performing walking motions.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785